Citation Nr: 1829078	
Decision Date: 05/23/18    Archive Date: 06/05/18

DOCKET NO.  12-06 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a disability rating higher than 20 percent for chondromalacia patella, status post injury and multiple arthroscopic surgeries of the left knee, prior to November 1, 2012 and to a disability rating higher than 10 percent, thereafter.

2. Entitlement to a disability rating higher than 10 percent for chronic lumbosacral strain, prior to March 30, 2015 and to a disability rating higher than 20 percent, thereafter.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from November 1990 to May 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2014 by the undersigned Veterans Law Judge. A transcript is associated with the claims file.

In September 2014, the Board remanded the Veteran's claims for additional development.  In a June 2015 rating decision, the RO granted an increased evaluation of 20 percent for chronic lumbosacral strain, effective March 30, 2015.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 20 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In August 2016, the Board again remanded this appeal for additional development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to increased ratings for his service-connected left knee and lumbar spine disabilities. He also seeks entitlement to a TDIU.

In August 2016, the Board remanded this appeal to afford the Veteran new VA examinations for his left knee and lumbar spine disabilities and to refer his case to the Director of Compensation and Pension Service for consideration of whether the Veteran is entitled to a TDIU under 38 C.F.R. § 4.16(b).

According to an "Exam Request" document, dated on December 20, 2016, the RO requested examinations to be scheduled for the Veteran. Subsequently, a screen printout indicates the Veteran failed to attend the examination on January 9, 2017.

The Veteran submitted a statement, received in August 2017, indicating that he had not received notification about his scheduled VA examinations, and requested that they be rescheduled. Similarly, in a February 2018 statement, the Veteran's representative argued that the Veteran's claims file fails to yield any proof or evidence that the Veteran was notified of the examinations.

When a Veteran fails to report to any scheduled examination in connection with a claim for an increased rating, without good cause, the claim will be denied. See 38 C.F.R. § 3.655 (a),(b) (2017). However, failure to receive notice of an examination can provide good cause for the failure to report. See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013). There is no evidence in the claims file indicating the Veteran was ever notified of a scheduled examination, nor is there any mail that has been returned as undeliverable. In light of this and affording the Veteran the benefit of the doubt, the Board finds that another attempt - to include proper notification - should be made to schedule the Veteran for new examinations.

The Veteran is advised that VA's duty to assist in developing the facts and evidence pertinent to his claim is not a one-way street. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (further holding that "[i]f a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence"). Rather, it is his responsibility to cooperate with VA, including with any efforts to provide an adequate medical examination. See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992). In this instance, the Veteran must aid in the development of his claim by attending the scheduled VA examinations as requested.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated treatment records.

2. Schedule the Veteran for appropriate VA examination(s) to assess both the neurological and orthopedic manifestations of the Veteran's service-connected left knee disability. 

*Ensure that a copy of the notification letter pertaining to the scheduled examination, including a notation of the date of mailing, is associated with his claims file.

The claims file must be reviewed in conjunction with the examination. All testing deemed necessary must be conducted and results reported in detail. 

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain. The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part. The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knee. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should offer comments as to the extent of the social and industrial impairment attributable to the Veteran's service-connected disability, either singularly or jointly, and without consideration of his nonservice-connected disabilities. The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

The examiner should also address the December 2014 statement from the Veteran's sister, J.F., who is a registered nurse, and indicated that the Veteran is unemployable due in part to the lumbar spine and left knee disabilities.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided. 

2. Schedule the Veteran for appropriate VA examination(s) to assess both the neurological and orthopedic manifestations of the Veteran's service-connected lumbar spine disability. 

*Ensure that a copy of the notification letter pertaining to the scheduled examination, including a notation of the date of mailing, is associated with his claims file.

The claims file must be reviewed in conjunction with the examination. All testing deemed necessary must be conducted and results reported in detail. 

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain. The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part. The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the lumbar spine. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should offer comments as to the extent of the social and industrial impairment attributable to the Veteran's service-connected disability, either singularly or jointly, and without consideration of his nonservice-connected disabilities. The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

The examiner should also address the December 2014 statement from the Veteran's sister, J.F., who is a registered nurse and indicated that the Veteran is unemployable due in part to the lumbar spine and left knee disabilities.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

3. Thereafter, refer this case to the Director of Compensation Service or other appropriate authority for consideration of whether the Veteran is entitled to TDIU under § 4.16(b). 

4. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal. 

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


